DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11, 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheurecker et al. (US 4,432,407), which was cited in the Information Disclosure Statement dated May 6, 2020.
Regarding claims 11 and 20, Scheurecker et al. disclose a strand guide segment for a continuous casting plant (column 2, line 25 through column 3, line 19; and Figures 1 and 2), in which the strand guide segment comprises the following structural features (also refer to annotated Figure 1 of Scheurecker et al. below):
upper and lower frames;
and is detachably connected to a first end of a tie rod;
a flange device mounted in the lower frame; and
a tie rod that faces away from the flange device.

    PNG
    media_image1.png
    837
    624
    media_image1.png
    Greyscale


Regarding claim 14, the hydraulic cylinder units are releasably connected to the respective flange devices (see annotated Figure 1 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Scheurecker et al. (US 4,432,407).
Regarding claim 12, Scheurecker et al. fail to explicitly teach that the hydraulic cylinder units are screw-fitted to the respective tie rods.  However, it would have been obvious to one of ordinary skill in the art to provide any of various types of connection means in order to have two components joined together as a functioning unit for the strand guide segment.
Regarding claims 15-19, Scheurecker et al. fail to teach joint bearings on bolts on the upper and lower frames, including split bearing shells and a split bearing block with a laterally assembled position-measuring sensor.  However, it would have been obvious to one of ordinary skill in the art to use joint bearings on bolts to provide connection and mobility.  Moreover, the use of split bearing shells and a split bearing block as clamping means onto the upper and lower frames, in combination with the position-measuring sensor, would have been obvious to one of ordinary skill in the art to more accurately determine a strand thickness of a strand guided by the strand guide segment.

Response to Arguments
The examiner acknowledges the applicants’ amendment received by the USPTO on October 27, 2021.  The amendment overcomes the prior objections to the abstract, specification, and claims.  Claims 11-20 remain under consideration in the application.

Applicants' arguments filed October 27, 2021 have been fully considered but they are not persuasive.
With regard to the applicants’ remarks/arguments on pages 9 and 10 of the amendment, it is noted that the applicants’ amendment of independent claim 11 to have each hydraulic cylinder be “detachably” connected does not define over the prior art of record (Scheurecker et al.).  As shown in annotated Figure 1 above (and in referring to the newly underlined portions in the above 35 USC 102(a)(1) rejection), the hydraulic cylinder unit can be detachably connected to the tie rod.  In order to obtain more favorable consideration, the examiner suggests that the applicants amend independent claim 11 to be consistent with Figure 2A of applicants’ disclosure.  In referring to the structural features shown in Figure 2A, the applicants are suggested to claim that the tie rod (2) is connected at the flange device (3) in connection to a piston rod (1A).  The suggested amendment to independent claim 11 would overcome the current rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        November 5, 2021